Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 10/21/22 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 4, 6, 7, 9-30, 32-35 are pending.  Applicants have added a New Claim 35.  Claim 30 is withdrawn (with traverse), not eligible for rejoinder if an allowance of Group I, Claim(s) 1, 4, 6, 7, 9-29, and 32-35 is given notice. Claims 1, 4, 6, 7, 9-29, 32-35 are hereby examined on the merits.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 7, 9-28, and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 10,688,157 in view of US 2014/0018297 and WO 2008/151817.

The instant application is drawn to a method of treatment or prophylaxis of a blood coagulation disorder, wherein the composition of Claim 1 is administered exogenously, see Claim 1. The ‘055 is drawn to the same composition to be administered for the same treatment outcome, see Claim 1 of the ‘055 patent. Looking to the definition of routes of administration using the specification for the meaning of administering given that Claim 1 of the ‘055 patent does not disclose specific routes, but extravascular (exogenous) administration is disclosed in the specification, see [27] and [28] of the ‘157 publication. This in not intravenous administration. Further, US 2014/0118297 teaches subcutaneous administration, which is not intravenous but extravascular/exogenous of Factor VIII and VWF, demonstrating that this route of administration is a viable method of delivery. The WO document of 2008/151817 also is prior art that subcutaneous administration for VFW FVIII is taught in the prior art, see Claims 1-3 for example. 
It would have been obvious to administer the instant composition via intravenous or extravascular as taught by both the ‘157 patent, US 2014/0118297, and WO 2008151817. One would have been motivated to administer the composition via these routes as they have been taught to be a viable method of administration. One would have a reasonable expectation of success it administering the instant compounds via this route as it is a well-known administration method and taught in both the ‘157 patent and US 2014/0118297 and WO 2008151817 publication disclose and/or teach these routes of administration. Therefore, the route of administration is obvious over the prior art references.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 8-10 of the remarks filed 10/21/22. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have stated they observed an unexpected result citing date on page 75 of the specification. Applicant’s state on page 74 of the specification: Bioavailability of rVIll-SingleChain ranged from 29-40 %, increasing with the dose of rVIII- SingleChain and/or rD’D3-FP (Table 12).  The teaching of Table 12 is inconsistent with this conclusion. First, the Dose of rD’D3-FP decreased with INCREASED bioavailability. The difference between 37 and 40 for 100 IU/kg and 200 IU/kg is negligible, with no statistical significance indicated in the data. No comparison can be reliable conclusion can made between the 100 mg/kg vs. the 3 mg/kg   Note that for an unexpected result, the invention must be (1) nonobvious (2) unexpected (3) practically significant (4) statistically significant, see MPEP 716.02(b).1 At least two of the three conditions for asserting an unexpected result have not been met, and given that prior art teaches that these two factors can be administered subcutaneously more indicates that the unexpected result is it did not work.
	The rejection is maintained. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16, 26, and 27 recites the limitation "below 50," or its equivalent.  There is insufficient antecedent basis for this limitation in the claim because the Claim 1 states “higher than 50.”
     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

This application contains Claim 30 is drawn to an invention nonelected with traverse in the reply filed on 9/14/2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	
/THOMAS S HEARD/             Primary Examiner, Art Unit 1654                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 716.02(b) – Burden on Applicant
        Burden on Applicant to Establish Results are Unexpected and Significant
        The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”[1]
        Applicants have Burden on Explaining Proffered Date
        “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.”[2]
        Direct and Indirect Comparative Tests are Probative of Nonobviousness
        Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.[3]
        [1] Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990)
        [2] Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
        [3] See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)